Citation Nr: 1803680	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-51 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file is currently under the jurisdiction of the Winston-Salem, North Carolina RO.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits received July 2015.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not demonstrate a diagnosis of a sleep disorder proximate to the claim, or during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Sleep Apnea

The Veteran contends that he has a sleep disorder that is directly related to service.  Specifically, the Veteran testified that he began having sleeping troubles after a personal assault that occurred during his military service.  See October 2017 Board hearing transcript.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a sleep disorder at any time proximate to, or during, the claim.  During the pendency of the claim the Veteran has consistently received treatment at several VA medical centers and clinics.  None of the VA medical treatment records contain a diagnosis of a sleep disorder.  

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his sleep disorder claim.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d) (2); 38 C.F.R. § (c) (4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no sleep disturbances in service, and no chronic sleep disorder subsequent to service, no examination is required.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for a sleep disorder has been met.  38 C.F.R. § 3.159 (c) (4).

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current sleep disorder that had its onset during active service or that there is a current sleep disorder that is otherwise causally or etiologically related to his active service.  As such, service connection for a sleep disorder is not warranted.  Degmetich, 104 F. 3d at 1333.

The Board acknowledges the Veteran's assertions that he has a sleep disorder.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the VA treatment records, which do not show a diagnosis of a sleep disorder.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a sleep disorder at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a sleep disorder during or in proximity to the appeal period.  Without evidence of a current diagnosis of a sleep disorder the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep disorder is denied.  


REMAND

The Board finds the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for further development.  

The Veteran was provided a VA examination in November 2015.  The VA examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The VA examiner also stated that the Veteran's stressors do not meet the criteria for PTSD.  The VA examiner diagnosed the Veteran with alcohol use disorder and cannabis use disorder.  The VA examiner opined that the Veteran does not have a diagnosis of a mental condition including PTSD that is at least as likely as not incurred in or caused by his active military service.  However, the Board notes that the Veteran's VA treatment records show that he has a diagnosis of adjustment disorder with depression and anxiety.  The VA examiner did not provide an opinion as to whether the Veteran's diagnosed adjustment disorder with depression and anxiety is related to his military service.  

Additionally, the Veteran submitted a June 2015 private treatment record that contains a diagnosis of PTSD and unspecified depressive disorder.  The June 2015 private treatment record does not contain an opinion as to whether the Veteran's PTSD and unspecified depressive disorder are related to his active military service.  However, the private treatment records indicate that the Veteran may satisfy the criteria for a diagnosis of PTSD.  It also indicates that the Veteran meets the criteria for a diagnosis of unspecified depressive disorder.  Given those findings and a lack of an opinion as to whether the Veteran's diagnosed psychiatric disorders may be related to his active service, the Board finds that the issue must be remanded so that the Veteran may be provided another VA examination as to the claimed acquired psychiatric disabilities, and to reconcile findings with the private treatment records which indicate that the Veteran may satisfy the criteria for a diagnosis of PTSD.  

On remand, the AOJ should also communicate with the Veteran to determine whether there are any outstanding, relevant VA and/or non-VA medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding records of psychiatric treatment from VA and non-VA health care providers.  All attempts to obtain records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159 (c) (1).

The Veteran is invited to submit directly to VA any such records he has in his possession or that he obtains himself, such as, for example, any new treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of each acquired psychiatric disability diagnosed during, or proximate to, the appeal period, to include PTSD, adjustment disorder with depression and anxiety, and unspecified depressive disorder.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Determine whether the Veteran meets the diagnostic criteria for PTSD.  The VA examiner must reconcile his or her finding with the June 2015 private treatment record which diagnosed the Veteran with PTSD.  

If the Veteran meets the diagnostic criteria for PTSD, then state whether any in-service stressor upon which that diagnosis is based is related to the Veteran's in-service personal assault, or any other event of service.

b) For all psychiatric disabilities other than PTSD diagnosed in the record and on examination, to include adjustment disorder with depression and anxiety and unspecified depressive disorder, is it at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


